Citation Nr: 0713472	
Decision Date: 05/07/07    Archive Date: 05/17/07

DOCKET NO.  02-08 731A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Whether or not the character of the appellant's discharge 
from a term of service from March 1976 to June 1978 is a bar 
to VA benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The appellant served on active duty from March 30, 1976 to 
June 19, 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington , D.C. , as to the character of the appellant's 
discharge from service.   The claim was remanded in May 2004.
 
 
FINDINGS OF FACT
 
1.  The appellant was discharged from active service in June 
1978, under other than honorable conditions as a result of 
willful and persistent misconduct.
 
2.  There is no evidence showing that the Department of the 
Army has upgraded the appellant's discharge.
 
3.  There is no evidence showing that the appellant was 
insane at the time of the offenses that resulted in his 
discharge under conditions other than honorable.
 
 
CONCLUSION OF LAW
 
The character of the appellant's discharge from service is a 
bar to VA benefits.  38 U.S.C.A. § 5303 (West 2002); 38 
C.F.R. § 3.12 (2006).
 



REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
The Veterans Claims Assistance Act of 2000 (VCAA)
 
Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The appellant must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.   
 
VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 
 
In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in December 2004 
correspondence fulfills the provisions of 38 U.S.C.A. § 
5103(a), The claim was thereafter readjudicated in the May 
2006 supplemental statement of the case.   
 
The Board acknowledges that under 38 U.S.C.A. § 5103(a) 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the provisions of 
38 U.S.C.A. § 5103(a) were enacted after the rating decision 
at issue, thus making compliance with the timing requirements 
of 38 U.S.C.A. § 5103 impossible.  Since then, however, the 
content of the notices provided to the appellant fully 
complied with the requirements of that statute.  The 
appellant has been afforded a meaningful opportunity to 
participate in the adjudication of his claim, to include the 
opportunity to present pertinent evidence.  Thus any error in 
the timing was harmless, the appellant was not prejudiced, 
and the Board may proceed to decide this appeal.  Simply put, 
there is no evidence any VA error in notifying the appellant 
that reasonably affects the fairness of this adjudication.  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).
 
Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service personnel 
records are available, private medical records are available, 
and there is no pertinent evidence which is not currently 
part of the claims file.  
 
Pursuant to his request for an RO hearing, the appellant was 
scheduled to appear before RO personnel in May, June, and 
December 2002, but did not appear for any of those 
proceedings.  His representative in a November 2002 
communication to the RO indicated that the appellant desired 
a hearing before the Board.  It is noted that the appellant 
had previously requested a Board hearing in July 2002.  Thus, 
the appellant was scheduled for a Board hearing in Washington 
, DC , in April 2004.  He failed to appear.
 
Hence, VA has fulfilled its duty to assist the appellant in 
the prosecution of his claim.
 
Background
 
The appellant served in the Army from March 1976 to June 
1978.  In less than one year between June 10, 1977 to June 8, 
1978 the appellant committed the following offenses:
 
*	Willful disobedience of a lawful command of an officer; 
 
*	stealing property from two civilians; and
 
*	failure to go to an appointed place of duty to a morning 
formation.  
 
The appellant's failure to go to an appointed place of duty 
resulted in nonjudical punishment with forfeiture of pay of 
$25.00.  The failure to obey a lawful command of an officer 
resulted in reduction in rank, forfeited pay, and 7 days 
confinement in a Correctional Control Facility.  Finally, 
with respect to the theft of property the appellant was 
charged with two offenses under the Uniform Code of Military 
Justice, Article 121 (larceny and wrongful appropriation for 
stealing property) in October 1977.  According to the 
information provided by the Service Department, the appellant 
stole pocketbooks from two women.  The contents of one of the 
pocketbooks was worth in excess of $410.00, and the contents 
of the other was worth at least $15.00.  
 
The pocketbooks were found in the appellant's possession and 
he admitted that he stole them.  In December 1977, the 
appellant consulted legal counsel and requested a discharge 
under the provisions of Chapter 10, AR 635-200 for the good 
of the service in lieu of trial by court martial.  The 
statement the appellant signed indicated he might be 
discharged under other than honorable conditions.  His 
discharge was approved on December 22, 1977 and the appellant 
received an other than honorable discharge.
 
The Commanding Officer who approved the appellant's request 
for a discharge for the good of the service in December 1977 
considered the appellant to have a poor potential for 
rehabilitation and punitive discharge and confinement were 
not indicated by the interests of justice, and further 
expenditure of funds and resources to punish him was not 
considered justified.
 
In June 1981, the Army Discharge Review Board (ADRB) 
considered the charges of the theft of the two pocketbooks to 
be of a serious nature.  The ADRB also considered that the 
appellant requested discharge under the provisions of Chapter 
10, AR 635-200 in lieu of trial by court martial.  The ADRB 
based this on the evidence in the record and were convinced 
that the appellant had been properly and equitably discharged 
and that his character of service was appropriate as under 
other than honorable conditions.  The ADRB voted unanimously 
to deny the appellant's appeal.
 
The Department of the Army, Board for Correction of Military 
Records in September 1982 noted in their discussion that the 
appellant made a choice between a court martial and an 
administrative discharge.  They indicated that although he 
may now feel he made the wrong choice, he was not free to 
change his mind at this late date.  Moreover, the appellant 
had a choice; he could have taken his chances with a court 
martial.  The appellant's request to upgrade his military 
discharge was denied. 
 
A Psychological Report from Ronald L. Dockett, PhD, received 
in September 2001 indicates the appellant suffers from a 
psychoactive substance abuse disorder and developmental 
expressive writing disorder.  His cocaine dependency was 
noted to be in remission.  He indicated the appellant had an 
estimated sixth grade range of capabilities that did not 
correspond with his high school graduate status.  The 
psychologist indicated the overall results of the 
intellectual assessment were consistent with a determination 
of average intellectual endowment in an individual who did 
not manifest signs of a psychological deficit or cognitive 
interference.
 
A Confidential Psychological Evaluation by Nafeesah Antwine, 
M.A., dated January 2006 showed the appellant had areas of 
cognitive impairment.  The evaluation showed that the 
appellant's reading, arithmetic, and spelling abilities were 
less than expected based on his high school graduate status.  
The examiner rendered the following diagnoses: cocaine 
dependence (beginning in 1993) with physiological dependence 
in a controlled environment; alcohol abuse, without 
physiological dependence in a controlled environment; mood 
disorder, not otherwise specified; and mathematics disorder.  
 
The appellant contends that the offense of stealing the 
pocketbooks should be considered a minor offense brought 
about by drug abuse and consuming too much alcohol, and that 
his service was otherwise honest, faithful, and meritorious.  
In a December 1999 Statement in Support of Claim (VA Form 21-
4138), the appellant stated that the offense was minor and 
explained that he took the pocketbooks of two women after one 
of them broke off her relationship with him following a date 
at a nightclub.  He stated that she and her girlfriend gave 
him a ride back to his barracks and indicated he might have 
been under the influence of alcohol, having had "one or 
two" drinks too many.  Upon reaching the barracks, he took 
the women's pocketbooks inside with him and the police 
arrested him within hours.
 
The appellant's representative contends that VA erred by 
concluding that the offense for which he was discharged was 
not minor.  They argue that because the Code of Federal 
Regulations does not define those crimes and/or acts which 
should be "minor" or "major," and to conclude that the 
appellant's offense was not minor would be an erroneous 
personal opinion of the person making the decision.  The 
representative argues that the hypothesis used by VA to deny 
benefits is "arbitrary, capricious, and an abuse of 
discretion, or otherwise not in accordance with the law." 

Legal Criteria

The appellant is seeking to be declared eligible for VA 
benefits.  When a person is seeking VA benefits, it first 
must be shown that the service member, upon whose service 
such benefits are predicated, has attained the status of 
veteran.  Holmes v. Brown, 10 Vet. App. 38, 40 (1997).  "The 
term veteran means a person who served in the active 
military, naval or air service, and who was discharged or 
released there from under conditions other than 
dishonorable."  38 U.S.C.A. § 101(2). A discharge issued 
under honorable conditions is binding on VA.  38 C.F.R. § 
3.12(a).

There are two types of character of discharge bars to 
establishing entitlement for VA benefits: statutory bars 
found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c) and 
regulatory bars listed in 38 C.F.R. § 3.12(d).  The 
provisions of 38 C.F.R. § 3.12(d) state that a discharge or 
release because of one of the following offenses is 
considered to have been issued under dishonorable conditions: 
acceptance of undesirable discharge in lieu of trial by 
general court-martial; mutiny or spying; offense involving 
moral turpitude (this includes, generally, conviction of a 
felony); willful and persistent misconduct; and homosexual 
acts involving aggravating circumstances and other factors 
affecting the performance of duty.

A discharge or release because of willful and persistent 
misconduct will be considered to have been issued under 
dishonorable conditions.  Willful and persistent misconduct 
includes a discharge under other than honorable conditions, 
if it is determined that it was issued because of willful and 
persistent misconduct.  A discharge because of a minor 
offense will not, however, be considered willful and 
persistent misconduct if service was otherwise honest, 
faithful and meritorious.  38 C.F.R. § 3.12(d)(4).

A discharge or release from service under one of the 
conditions specified in 38 C.F.R. § 3.12 is a bar to the 
payment of benefits unless it is found that the person was 
insane at the time of committing the offense.  38 C.F.R. § 
3.12(b).  According to 38 C.F.R. § 3.354(a), definition of 
insanity, an insane person is one who, while not mentally 
defective or constitutionally psychopathic, except when a 
psychosis has been engrafted upon such basic condition, 
exhibits, due to disease, a more or less prolonged deviation 
from his normal method of behavior; or who interferes with 
the peace of society; or who has so departed (become 
antisocial) from the accepted standards of the community to 
which by birth and education he belongs as to lack the 
adaptability to make further adjustment to the social customs 
of the community in which he resides.  The provisions of 38 
C.F.R. § 3.354(b) state that when a rating agency is 
concerned with determining whether a appellant was insane at 
the time he committed an offense leading to his court-
martial, discharge or resignation (38 U.S.C. § 5303(b)), it 
will base its decision on all the evidence procurable 
relating to the period involved, and apply the definition in 
paragraph (a) of this section.

Analysis

The appellant, as well as his representative, would like the 
Board to believe that his mere assertion that the act of 
stealing the pocketbooks was a minor offense and the VA's 
characterization of the offense as minor was a personal 
opinion.  His defense is the use of alcohol and drugs.  The 
offense, however, was serious enough to warrant a court 
martial proceeding, which the appellant avoided by willfully 
requesting a discharge for the good of the service.  The ADRB 
considered the charges of the theft of the two pocketbooks to 
be of a serious nature and denied the appellant's appeal.  
The Army Board for Correction of Military Records denied the 
appellant's discharge upgrade.  The appellant's attempts to 
persuade the military to upgrade his discharge based on the 
argument that his undesirable discharge was solely due to a 
single minor incident has been unsuccessful.  The Board finds 
that the appellant's arguments and those of his 
representative are not persuasive.  

In addition, the offenses committed in June 1977 and June 
1978 show that the appellant's service was not otherwise 
honest, faithful, and meritorious as the appellant contends.  

Given the evidence as outlined above, the Board finds that 
the appellant's discharge was for more than a minor offense.  
As outline above, the appellant was cited for three offenses 
between March 30, 1976 and June 19, 1978.  A complete review 
of the appellant's service records reflects a pattern of 
misconduct that is deemed both willful and persistent.

As noted, the appellant has not asserted that he was insane 
at the time of the offense.  Although the appellant noted 
various defenses and reasons for his disciplinary problems, 
the evidence clearly shows that the appellant's other than 
honorable discharge was due to willful and persistent 
misconduct and there are no defenses other than insanity that 
provides an exception to the bar to VA compensation benefits 
that willful and persistent misconduct creates.  In addition, 
although the record indicates that the appellant has sought 
to have his discharge upgraded by the Department of Army, 
there is no indication that the Department of the Army has 
upgraded the character of the appellant's discharge. 
Consequently, the Board finds that the character of the 
appellant's discharge is other than honorable based upon 
willful and persistent misconduct and that, as a result, he 
is not eligible for VA compensation benefits.




ORDER

Eligibility for VA compensation benefits is denied based upon 
the character of the appellant's discharge.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


